Exhibit 10.4

 

$12,500,000 TERM LOAN AND PLEDGE AGREEMENT

 

This TERM LOAN AND PLEDGE AGREEMENT is entered into as of September 25, 2012
between SUSSER HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”),
and BANK OF AMERICA, N.A. (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

A.           The Borrower has requested that the Lender provide a term loan
facility, and the Lender has indicated its willingness to lend on the terms and
subject to the conditions set forth herein.

 

B.             Terms not defined herein have the meanings assigned to them in
Exhibit A hereto.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Section 1.                  The Facility.

 

(a)                                  The Commitment.  Subject to the terms and
conditions set forth herein, the Lender agrees to make a single loan (the
“Loan”) to the Borrower on the Closing Date in an amount up to $12,500,000. 
Amounts borrowed under this Section 1(a) and repaid or prepaid may not be
reborrowed.  The Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as
further provided herein.

 

(b)                                 Borrowings, Conversions, Continuations.  The
Borrower may request that the Loan be (i) made as or converted to a Base Rate
Loan by irrevocable notice to be received by the Lender not later than
11:00 a.m. on the Business Day of the borrowing or conversion, or (ii) made or
continued as, or converted to, a Eurodollar Rate Loan by irrevocable notice to
be received by the Lender not later than 11:00 a.m. three Business Days prior to
the Business Day of the borrowing, continuation or conversion.  Subject to the
following paragraph, if the Borrower fails to give a notice of conversion or
continuation prior to the end of any Interest Period in respect of a Eurodollar
Rate Loan, the Borrower shall be deemed to have requested that such Loan be
continued as a Eurodollar Loan with a one month interest period.  If the
Borrower requests that a Loan be continued as or converted to a Eurodollar Rate
Loan, but fails to specify an Interest Period with respect thereto, then,
subject to the following paragraph, the Borrower shall be deemed to have
selected an Interest Period of one month with respect to the Loan.  Notices
pursuant to this Section 1(b) may be given by telephone if promptly confirmed in
writing.

 

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, the Loan may not be converted to or
continued as a Eurodollar Rate Loan without the consent of the Lender.

 

--------------------------------------------------------------------------------


 

(c)                                  Interest; Computations.  At the option of
the Borrower, the Loan shall bear interest at a rate per annum equal to (i) the
Eurodollar Rate plus the Applicable Rate; or (ii) the Base Rate plus the
Applicable Rate.

 

The Borrower promises to pay interest (i) for any Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Loan to a Base Rate Loan, and (ii) for any Base Rate Loan, on
the last Business Day of each calendar quarter.  The Borrower further promises
to pay all accrued and unpaid interest on the Loan on the Maturity Date.

 

If any amount of principal of the Loan is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.  If any amount (other than principal of the Loan)
payable by the Borrower under any Loan Document is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Lender, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.  Upon the request of the Lender, while any Event of Default exists (other
than as set forth in the previous two sentences), the Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.  Accrued and unpaid interest on past due
amounts shall be payable on demand.

 

All computations of interest for a Base Rate Loan (including a Base Rate Loan
determined by reference to the Eurodollar Rate)  shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).

 

(d)                                 Evidence of Loan.  The Loan and all payments
thereon shall be evidenced by the Lender’s loan accounts and records; provided,
however, that upon the request of the Lender, the Loan may be evidenced by a
promissory note in the form of Exhibit B hereto (the “Note”), in addition to
such loan accounts and records.  Such loan accounts, records and Note shall be
conclusive absent manifest error of the amount of the Loan and payments
thereon.  Any failure to record the Loan or payment thereon or any error in
doing so shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing with respect to the Loan.

 

(e)                                  Repayment; Payments Generally.  The
Borrower shall repay to the Lender on the Maturity Date the aggregate principal
amount of the Loan outstanding on such date.

 

2

--------------------------------------------------------------------------------


 

The Borrower shall make all payments required hereunder not later than 2:00 p.m.
on the date of payment in immediately available funds in Dollars at the office
of the Lender located at Bank of America, N.A., 700 Louisiana, 8th Floor,
Houston, TX 77002 or such other address as the Lender may from time to time
notify the Borrower in writing (the “Lending Office”).  All payments received by
the Lender after 2:00 p.m. shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

If any payment to be made by the Borrower hereunder shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

 

All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof.  The
Borrower shall reimburse the Lender, within 10 days after demand, for any taxes
imposed on or withheld from such payments (other than taxes imposed on the
Lender’s income, and franchise taxes imposed on the Lender, by the jurisdiction
under the laws of which the Lender is organized or any political subdivision
thereof).

 

(f)                                    Prepayments.  The Borrower may, upon
three Business Days’ notice, in the case of a Eurodollar Rate Loan, and upon
same-day notice in the case of a Base Rate Loan, prepay the Loan on any Business
Day; provided that, in the case of a prepayment of a Eurodollar Rate Loan, the
Borrower pays all Breakage Costs (if any) associated with such prepayment on the
date of such prepayment.  Prepayments of the Loan must be accompanied by a
payment of interest on the amount so prepaid.  Prepayments of (i) a Eurodollar
Rate Loan must be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof, and (ii) a Base Rate Loan must be in a principal
amount of at least $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount of the Loan then
outstanding.

 

Section 2.                  Conditions Precedent to the Loan. The obligation of
the Lender to make the Loan hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                  Receipt by the Lender of the following
items, each in form and substance satisfactory to the Lender:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, duly executed and delivered by each Loan Party that is a party
thereto;

 

(ii)                                  if requested by the Lender, the Note
executed by the Borrower in favor of the Lender;

 

3

--------------------------------------------------------------------------------


 

(iii)          evidence that all action that the Lender may deem necessary or
desirable in order to perfect the Liens created hereunder has been taken;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

(v)           such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)          a favorable opinion of Vinson & Elkins LLP, counsel to the Loan
Parties, addressed to the Lender, as to the matters concerning the Loan Parties
and the Loan Documents as the Lender may reasonably request;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying as to the matters set forth in Section 2(b) below;

 

(viii)        a certificate from the chief financial officer of the Borrower
attesting to the Solvency of the Borrower and its Subsidiaries on a consolidated
basis before and after giving effect to the execution and delivery of the Loan
Documents, the making of the Loan, and the consummation of the Transactions; and

 

(ix)           all documentation and other information that the Lender requests
in order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

 

(b)           The Specified Representations shall be true and correct in all
respects.

 

(c)           The Transactions shall have been completed in accordance with the
terms of the Transfer Documents and applicable Law.

 

(d)           The “Closing Date” as defined in the Revolving Credit Agreement
shall have occurred or shall occur substantially simultaneously with the Closing
Date.

 

4

--------------------------------------------------------------------------------


 

(e)                                  The Borrower shall have paid all fees,
charges and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

 

Section 3.                  Representations and Warranties.  The Borrower
represents and warrants to the Lender on the Closing Date that:

 

(a)                                  Existence, Qualification and Power.  The
Borrower (i) is duly incorporated, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own or lease its assets and carry on its business and
(B) execute, deliver and perform its obligations under the Loan Documents and
Transfer Documents to which it is a party and consummate the Transactions, and
(iii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (ii)(A) or (iii), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance by the Borrower of each Loan Document and
Transfer Document to which it is or is to be a party (i) have been duly
authorized by all necessary corporate action, and (ii) do not and will not
(A) contravene the terms of the Borrower’s certificate of incorporation or
bylaws; (B) result in the creation of any Lien (other than the Lien created
pursuant to the Loan Documents), conflict with or result in any breach or
contravention of, or require any payment to be made under (1) any material note,
indenture, credit agreement, security agreement, credit support agreement, or
other similar agreement to which the Borrower is a party or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (C) violate any Law
applicable to the Borrower or its property.

 

(c)                                  Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document or Transfer Document, or for the consummation of the
Transactions, (ii) the grant by the Borrower of the Liens pursuant to the Loan
Documents, (iii) the perfection or maintenance of the Liens created under the
Loan Documents (including the first priority nature thereof) or (iv) the
exercise by the Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral except for (A)

 

5

--------------------------------------------------------------------------------


 

authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and
(B) authorizations, approvals, actions, notices and filings which are not
required by the express terms of the Loan Documents to be taken or delivered by
the Borrower as of the Closing Date.  All applicable waiting periods in
connection with the Transactions have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transactions or the rights of the
Borrower freely to transfer or otherwise dispose of, or to create any Lien on,
any properties now owned or hereafter acquired by it.

 

(d)                                 Binding Effect.  This Agreement has been,
and each other Loan Document to which the Borrower is a party, when delivered
hereunder, will have been, duly executed and delivered by the Borrower.  This
Agreement constitutes, and each other Loan Document to which the Borrower is a
party when so delivered will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally or by general principles of equity.

 

(e)                                  No Default.  No Default has occurred and is
continuing or would result from the consummation of the Transactions, the
transactions contemplated by this Agreement or any other Loan Document.

 

(f)                                    Margin Regulations; Investment Company
Act.

 

(i)         The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.  None
of the proceeds of the Loan will be used by the Borrower or any Subsidiary to
purchase or carry margin stock (within the meaning of Regulation U issued by the
FRB).

 

(ii)        None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

(g)                                 Solvency.  The Borrower, together with its
Subsidiaries on a consolidated basis, before and after giving effect to the
execution and delivery of the Loan Documents, the making of the Loan on the
Closing Date and the consummation of the Transactions, is Solvent.

 

(h)                                 Disclosure.  The Borrower has disclosed to
the Lender all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written information (other than
third-party data and information of a general

 

6

--------------------------------------------------------------------------------


 

nature made available in any electronic data room) furnished by or on behalf of
the Borrower to the Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case as modified or supplemented by other
information so furnished) contains, as of the date such information was
furnished (or, if such information expressly relates to an earlier date, such
earlier date) any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading taken as a whole; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such forecasts are estimates
and are subject to significant uncertainties and contingencies, and that actual
results during the period or periods covered by any such forecasts may differ
significantly from the projected results and such differences may be material).

 

(i)            Title to Collateral; No Other Liens; Investment Property.  The
Borrower is the legal and beneficial owner of the Collateral and owns the
Collateral free and clear of any and all Liens or claims of others except for
Liens in favor of the Lender created by the Loan Documents.  The Collateral has
been duly authorized and validly issued and is fully paid and non-assessable and
is not subject to any limitations to purchase similar rights by any person other
than the Lender.  None of the Collateral constitutes margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board).  The Collateral
constitutes all of the issued and outstanding shares of stock or other Equity
Interests of the issuer thereof, and the issuer has no obligation to issue any
additional shares of stock or other Equity Interests or rights or options
thereto.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Lender pursuant to the Loan Documents. 
Except as may be required in connection with any disposition of any portion of
the Collateral by laws affecting the offering and sale of securities generally,
no consent of any Person and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any Governmental Authority (other than the filing of UCC financing statements in
the Borrower’s jurisdiction of organization) is required in connection with
(i) the execution, delivery, performance, validity or enforceability of this
Agreement, (ii) the perfection or maintenance of the security interest created
hereby (including the first priority nature thereof), or (iii) the exercise by
the Lender of the rights provided for in this Agreement.

 

(j)            Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement and any other Loan Document, upon completion of the
filing of financing statements describing the Collateral in the office of the
Secretary of State of the State of Delaware, and the taking of all applicable
actions in respect of creation, attachment, perfection or priority contemplated
by Section 4(g) in respect of Collateral in which a security interest cannot be
perfected by the filing of a financing statement, will constitute valid
perfected security interests in all of

 

7

--------------------------------------------------------------------------------


 

the Collateral in favor of the Lender as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Borrower and any Persons purporting to purchase any Collateral
from the Borrower to the extent provided in the UCC.

 

(k)           Borrower’s Legal Name; Jurisdiction of Organization; Chief
Executive Office; Taxpayer Identification Number.  The Borrower’s exact legal
name is set forth on the signature page hereof.  The Borrower’s jurisdiction of
organization, type of organization, identification number from the jurisdiction
of organization, U.S. taxpayer identification number and the location of the
Borrower’s chief executive office or sole place of business are specified on
Schedule I hereto.

 

Section 4.                  Affirmative Covenants.  So long as principal of and
interest on the Loan or any other amount payable hereunder or under any other
Loan Document remains unpaid or unsatisfied, the Borrower shall:

 

(a)                                  Financial Statements.  Deliver to the
Lender, in form and detail satisfactory to the Lender:

 

(i)         as soon as available and in any event not later than 90 days after
the end of each fiscal year of the Borrower, (i) a copy of the annual audit
report for such fiscal year of the Borrower and its Subsidiaries, including
therein the consolidated balance sheets of the Borrower and its Subsidiaries as
of the end of such fiscal year and the consolidated statements of income or
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth the consolidated financial
position and results of the Borrower and its Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP and
certificated, without any qualification or exception or limit of the scope of
the examination of matters relevant to the financial statements, by Ernst &
Young LLP or any other nationally or regionally recognized certified public
accounting firm reasonably acceptable to the Lender and (ii) a copy of the
internally prepared unaudited fiscal year-end report for such fiscal year of the
Borrower and its Subsidiaries; and

 

(ii)        as soon as available and in any event not later than 45 days after
the end of each fiscal quarter of the Borrower of each year, a copy of the
internally prepared consolidated financial statements of the Borrower and its
Subsidiaries for such fiscal quarter and for the fiscal year to date period
ending on the last day of such fiscal quarter, including therein the
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and the consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for such fiscal
year to date period, setting forth the consolidated financial position and
results of the Borrower and its Subsidiaries for such fiscal quarter and fiscal
year to date period, setting forth in each case in comparative form the figures
for the

 

8

--------------------------------------------------------------------------------


 

corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower as fairly presenting, in all material respects, the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 4(b)(ii), the Borrower shall not be separately required to furnish such
information under Section 4(a)(i) or 4(a)(ii) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Sections 4(a)(i) and 4(a)(ii) above at the times
specified therein.  Additionally, the Borrower shall not be separately required
to deliver the information or materials under Section 4(a)(i) or 4(a)(ii) to the
extent such information or materials have previously been delivered to the
Administrative Agent if the Lender is the Administrative Agent at the time of
such delivery.

 

(b)                                 Certificates; Other Information.  Deliver to
Lender, in form and detail satisfactory to the Lender:

 

(i)         concurrently with the delivery of the financial statements referred
to in Sections 4(a)(i) and 4(a)(ii), a duly completed certificate, in form and
substance satisfactory to the Lender, signed by a Responsible Officer of the
Borrower and certifying that no Default or Event of Default has occurred and is
continuing;

 

(ii)        promptly after (A) the same are available, copies of each annual
report, proxy or financial statement sent to the equityholders and other
creditors of the Borrower or Susser Holdings, L.L.C., and (B) the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Credit Party (as defined in the Revolving Credit Agreement)
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant hereto;

 

(iii)       within (A) 45 days after the end of each fiscal year of the
Borrower, the business plan of the Borrower and its Subsidiaries for the
immediately succeeding calendar year and (B) within 120 days after the end of
each fiscal year of the Borrower, updated forecasts prepared by the management
of the Borrower as to the Borrower and its Subsidiaries for the term of the
Revolving Credit Facility (as defined in the Revolving Credit Agreement),
including balance sheets, income statements and cash flow statements, prepared
on an annual basis for such periods, it being understood that such forecasts, as
to future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such forecasts may differ significantly from
the forecasted results and that such differences may be material and that such
forecasts are not a guarantee of financial performance;

 

9

--------------------------------------------------------------------------------


 

(iv)       promptly, but in any event within five Business Days after a
Responsible Officer of any Restricted Entity obtains knowledge thereof, a notice
of any facts known to a Responsible Officer of such Restricted Entity which
constitute a Default, together with a statement of a Responsible Officer of the
Borrower setting forth the details of such facts and the actions which the
Borrower has taken and proposes to take with respect thereto;

 

(v)        promptly, but in any event within 10 Business Days after the
commencement thereof, notice of all actions, suits, and proceedings before any
court or Governmental Authority, affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to result in a judgment in
excess of $5,000,000 after the application of any undisputed insurance coverage
payable in connection with such claim or cause a Material Adverse Effect;

 

(vi)       promptly, but in any event within 10 Business Days after a
Responsible Officer of any Restricted Entity obtains knowledge thereof, notice
of any breach by the Borrower or any of its Subsidiaries of any contract or
agreement which breach could reasonably be expected to cause a Material Adverse
Effect;

 

(vii)      prompt written notice of any other condition or event, including any
ERISA Event (as defined in the Revolving Credit Agreement) or any Environmental
Liabilities (as defined in the Revolving Credit Agreement) of which a
Responsible Officer of any Restricted Entity has knowledge, which condition or
event has resulted in, or could reasonably be expected to cause a Material
Adverse Effect;

 

(viii)              such other information respecting the business, operations,
or property of the Borrower or any of its Subsidiaries, financial or otherwise,
as the Lender may from time to time reasonably request.

 

Documents required to be delivered (a) pursuant to Section 4(a)(i) or
4(a)(ii) or Section 4(b)(ii) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered to the Lender on the date
on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address www.susser.com; and
(b) pursuant to Section 4(b) (other than Section 4(b)(i) or (viii)) shall be
deemed to have been delivered to the Lender on the date on which such documents
are delivered to the Administrative Agent if the Lender is the Administrative
Agent at the time of such delivery.

 

(c)                    Notices.  Promptly notify the Lender:

 

(i)                           of the occurrence of any Default; and

 

(ii)                        of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 4(c) shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 4(c)(i) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

(d)                                 Preservation of Existence, Etc.  (i) 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization; (ii) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (iii) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Use of Proceeds.  Use the proceeds of the
Loan solely to make a payment to Susser Holdings, L.L.C. or its affiliates as
partial payment for the Contributed Assets.

 

(f)                                    Ownership of Collateral. Borrower will
maintain good and indefeasible title to all Collateral free and clear of all
Liens, encumbrances or adverse claims except those created hereby.

 

(g)                                 Perfection of Security Interest in
Collateral.  The Borrower shall maintain the security interests created by the
Loan Documents as perfected first priority security interests subject to no
other Liens, and shall defend such security interests against the claims and
demands of all Persons.  The Borrower further agrees to take all action
reasonably requested by the Lender to insure the attachment, perfection and
priority of, and the ability of the Lender to enforce in accordance with the
Loan Documents and under applicable Law, the security interest in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that the Borrower’s signature thereon is
required therefor; and (ii) complying with any provision of any statute, law,
regulation or treaty of the United States, including the UCC as to any
Collateral if compliance with such provision is a condition to the attachment,
perfection or priority of, or the ability of the Lender to enforce, the security
interest in such Collateral.  If any of the Collateral consists of certificated
securities (as defined in the UCC), the Borrower shall immediately deliver the
same to the Lender, accompanied by such instruments of transfer or assignment
duly executed in blank as the Lender may from time to time specify.

 

(h)                                 Further Assurances.  Promptly upon request
by the Lender, (i) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as

 

11

--------------------------------------------------------------------------------


 

the Lender may reasonably require from time to time in order to (A) carry out
more effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable Law, subject any Collateral to the Liens now or
hereafter intended to be covered by any of the Loan Documents, (C) perfect and
maintain the validity, effectiveness and priority of any of the Loan Documents
and any of the Liens intended to be created thereunder and (D) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Lender the rights granted or now or hereafter intended to be granted to the
Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party is or is to be a
party.

 

Section 5.                  Negative Covenants.  So long as principal of and
interest on the Loan or any other amount payable hereunder or under any other
Loan Document remains unpaid or unsatisfied, the Borrower shall not:

 

(a)                                  Use of Proceeds.  Use the proceeds of the
Loan, directly or indirectly, immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

(b)                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon any of the Collateral, whether now owned or hereafter
acquired, other than the Lien created in favor of the Lender pursuant to the
Loan Documents.

 

(c)                                  Disposition of Collateral.  Make any
Disposition of Collateral or enter into any agreement to make any Disposition of
Collateral.

 

(d)                                 Burdensome Agreements.  Enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of the Borrower to create, incur, assume or
suffer to exist Liens on the Collateral.

 

(e)                                  Change in Name, etc.  Except upon 30 days’
prior written notice to the Lender (or such lesser period to which the Lender
may agree in writing), (i) change its type of organization, jurisdiction of
organization or other legal structure, (ii) change its organizational number if
it has one, or (iii) change its name.  Promptly following such notice to the
Lender, the Borrower shall deliver to the Lender all additional approved
financing statements and other executed documents reasonably requested by the
Lender to maintain the validity, perfection and priority of the security
interests provided for or required herein or in any other Loan Document.

 

Section 6.                  Security.

 

(a)                                  Grant of Security.  To secure the prompt
payment in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the Borrower hereby grants to the
Lender, a continuing security

 

12

--------------------------------------------------------------------------------


 

interest in, and a right to set off against, any and all right, title and
interest of the Borrower in and to the Collateral.

 

(b)                                 Exercise of Remedies.  Upon the occurrence
and during the continuance of an Event of Default, the Lender may, at the
Lender’s option, exercise all the rights and remedies of a secured party under
the UCC or otherwise available to the Lender under applicable Law.

 

(c)                                  Application of Proceeds.  Unless otherwise
specified herein, any cash proceeds received by the Lender from the sale of,
collection of, or other realization upon any part of the Collateral or any other
amounts received by the Lender hereunder may be, at the discretion of the Lender
(i) held by the Lender as cash collateral for the Obligations or (ii) applied to
the Obligations in such order as the Lender may determine.  Any surplus cash
collateral or cash proceeds held by the Lender after payment in full of the
Obligations shall be paid over to the Borrower or to whomever may be lawfully
entitled to receive such surplus.

 

(d)                                 Reinstatement.  The obligations of the
Borrower under this Section 6 shall continue to be effective or automatically be
reinstated, as the case may be, if at any time payment of any of the Obligations
is rescinded or otherwise must be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other obligor or otherwise, all as though such payment had not
been made.

 

(e)                                  Voting.  So long as no Event of Default has
occurred and is continuing, the Borrower shall be entitled (i) to exercise, in a
manner not inconsistent with the terms hereof, the voting power with respect to
the Collateral, and for that purpose the Lender shall (if any Collateral shall
be registered in the name of the Revolving Lender or its nominee) execute or
cause to be executed from time to time, at the expense of the Borrower, such
proxies or other instruments in favor of the Borrower or its nominee, in such
form and for such purposes as shall be reasonably requested by the Borrower, to
enable it to exercise such voting power with respect to the Collateral; and
(ii) except as otherwise provided herein, to receive and retain for its own
account any and all payments, proceeds, dividends, distributions, property,
assets, or rights to the extent such are permitted pursuant to the terms of this
Agreement.

 

Section 7.                  Events of Default.  The following are “Events of
Default”:

 

(a)                                  The Borrower or any other Loan Party fails
to (i) pay when and as required to be paid herein, any amount of principal of
the Loan, (ii) pay within three days after the same becomes due, any interest on
the Loan or any fee due hereunder, or (iii) pay within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 4(d), 4(e), 4(f) or
Section 5 of this Agreement or Section 13(b) of the Guaranty;

 

13

--------------------------------------------------------------------------------


 

(c)                                  Any Loan Party fails to perform or observe
any other covenant or agreement contained in (i) Sections 4(a), 4(b)(i),
4(b)(ii) or 4(c) of this Agreement and such failure continues for 10 days after
the earlier to occur of (A) notice thereof from the Lender to the Borrower or
(B) a Responsible Officer of the Borrower becomes aware of any such failure or
(ii) any covenant (not specified in clause (i) above or in Sections 7(a) or
7(b) above) in any Loan Document on its part to be performed or observed and
such failure continues for 30 days after the earlier to occur of (A) notice
thereof from the Lender to the Borrower or (B) a Responsible Officer of the
Borrower becomes aware of any such failure; or

 

(d)                                 (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that does not have a
materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any material respect when made or deemed made or (ii) any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that has a materiality or Material Adverse Effect qualification shall be
incorrect or misleading in any respect when made or deemed made; or

 

(e)                                  There occurs any “Event of Default” as such
term is defined in (i) the Revolving Credit Agreement (or, if the Revolving
Credit Agreement has ceased to be in effect, there occurs any event or there
exists any circumstance that would have constituted an “Event of Default” under
and as defined in the Revolving Credit Agreement were the Revolving Credit
Agreement then in effect) or (ii) the MLP Credit Agreement; or

 

(f)                                    Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                 (i) Any Loan Party becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

 

14

--------------------------------------------------------------------------------


 

(h)                                 There is entered against any Loan Party
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)                                     Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(j)                                     The Lender shall cease to have a valid,
perfected, first priority Lien on the Collateral for any reason; or

 

(k)                                  A Change of Control occurs.

 

Upon the occurrence of an Event of Default, the Lender may (i) declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the outstanding Loan and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Lender, (ii) liquidate the Collateral and
apply the proceeds thereof to repay the Loan, (iii) exercise in respect of the
Collateral all rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral), (iv) require
Borrower to, and Borrower hereby agrees that it will upon request of the Lender
forthwith, assemble all or part of the Collateral as directed by the Lender and
make it available to Lender at a place to be designated by Lender which is
reasonably convenient to both parties, (v) reduce its claim to judgment against
Borrower or foreclose or otherwise enforce, in whole or in part, the security
interest hereby created by any available judicial procedure, (vi) dispose of, at
its office, on the premises of Borrower or elsewhere, all or any part of the
Collateral, as a unit or in parcels, by public or private proceedings, and by
way of one or more contracts (it being agreed that the sale of any part of the
Collateral shall not exhaust Lender’s power of sale, but sales may be made from
time to time, and at any time, until all of the Collateral has been sold or
until the Obligations have been paid and performed

 

15

--------------------------------------------------------------------------------


 

in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral, (vii) sell the Collateral, or any part thereof, at any public sale,
as permitted by the UCC, (viii) sell the Collateral, or any part thereof, at any
private sale, as permitted by the UCC if the Collateral is of a type customarily
sold in a recognized market or is of a type which is the subject of widely
distributed standard price quotations, and (ix) apply by appropriate judicial
proceedings for appointment of a receiver for the Collateral, or any part
thereof, and Borrower hereby consents to any such appointment.  Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to Borrower of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification. 
Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given.  Lender may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

Upon the occurrence of an Event of Default, (A) all rights of Borrower to
receive and retain the dividends, distributions and interest payments which
Borrower would otherwise be authorized to receive and retain shall automatically
cease, and all such rights shall thereupon become vested in Lender which shall
thereupon have the right to receive and hold as Collateral such dividends,
distributions and interest payments, (B) without limiting the generality of the
foregoing, Lender may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Collateral as if it were the absolute owner thereof, including the
right to exchange, in its discretion, any and all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other adjustment of
Borrower or any Subsidiary, or upon the exercise by Borrower or any Subsidiary
of any right, privilege or option pertaining to any Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer, agent, registrar or other designated agent
upon such terms and conditions as it may determine; and (C) all dividends and
interest payments which are received by Borrower contrary to the provisions of
clause (A) above shall be received in trust for the benefit of Lender, shall be
segregated from other funds of Borrower, and shall be forthwith paid over to
Lender as Collateral in the exact form received, to be held by Lender as
collateral.

 

The Lender shall have the right to sell any or all of the Collateral in
accordance with the terms of this Agreement.  If the Lender shall determine to
exercise the right to sell any or all of the Collateral pursuant to this
Agreement, and if in the reasonable opinion of the Lender it is necessary or
advisable to have the Collateral, or that portion thereof to be sold, registered
under the provisions of the Securities Act of 1933 (the “Securities Act”), as
amended, the Borrower will cause the issuer thereof to (i) execute and deliver,
and cause the directors and officers of such issuer to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
as may be, in the reasonable opinion of the Lender, necessary or advisable to
register the Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Collateral, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or

 

16

--------------------------------------------------------------------------------


 

to the related prospectus which, in the reasonable opinion of the Lender, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. The Borrower recognizes that the Lender may be
unable to effect a public sale of any or all the Collateral, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  The
Borrower acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Lender shall
be under no obligation to delay a sale of any of the Collateral for the period
of time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such issuer would agree to do so.  The Borrower agrees to use its
commercially reasonable best efforts to do or cause to be done all such other
acts as may be necessary to make such private sale or sales of all or any
portion of the Collateral pursuant to this Agreement valid and binding and in
compliance with any and all other applicable laws.

 

Section 8.                  Yield Protection and Illegality.

 

(a)                                  The Borrower shall be obligated to pay to
the Lender all Breakage Costs.

 

(b)                                 If the Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower,
(i) any obligation of the Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
the Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until the Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(A) the Borrower shall, upon demand from the Lender, prepay or, if applicable,
convert any Eurodollar Rate Loan to a Base Rate Loan (the interest rate on which
Base Rate Loan shall, if necessary to avoid such illegality, be determined by
the Lender without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain

 

17

--------------------------------------------------------------------------------


 

such Eurodollar Rate Loans and (B) if such notice asserts the illegality of the
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Lender shall during the period of such suspension compute the Base Rate
without reference to the Eurodollar Rate component thereof until the Lender
determines that it is no longer illegal for the Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

(c)                                  If the Lender determines, in its sole
discretion, that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (i) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lender of funding such Loan, the Lender will promptly so notify the
Borrower.  Thereafter, (A) the obligation of the Lender to make or maintain a
Eurodollar Rate Loan shall be suspended, and (B) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the Lender
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of a
Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

(d)                                 If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender,

 

(ii)        subject the Lender to any taxes (other than taxes imposed on the
Lender’s income, and franchise taxes imposed on the Lender by the jurisdiction
under the laws of which the Lender is organized or any political subdivision
thereof) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

 

(iii)       impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender,

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such

 

18

--------------------------------------------------------------------------------


 

Lender (whether of principal, interest or any other amount) then, upon request
of the Lender, the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.

 

(e)                                  If the Lender determines that any Change in
Law affecting the Lender or its Lending Office or the Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
commitment of the Lender hereunder or the Loan made by the Lender to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Lender’s policies and
the policies of the Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender or the Lender’s or the Lender’s
holding company for any such reduction suffered.

 

(f)                                    A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in Section 8(d) or 8(e) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay to the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(g)                                 Failure or delay on the part of the Lender
to demand compensation pursuant to the foregoing provisions of Section 8(d) or
8(e) shall not constitute a waiver of the Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate the
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(h)                                 All of the Borrower’s obligations under this
Section 8 shall survive termination of this Agreement and repayment of the
Obligations.

 

Section 9.                  Miscellaneous.

 

(a)                                  All financial computations required under
this Agreement shall be made, and all financial information required under this
Agreement shall be prepared, in accordance with GAAP.

 

(b)                                 Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

19

--------------------------------------------------------------------------------


 

(c)                                  Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).

 

(d)                                 No amendment or waiver of any provision of
this Agreement or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by a duly authorized officer of
the Lender, and any such amendment, waiver or consent shall then be effective
only for the period and on the conditions and for the specific instance
specified in such writing.  No failure or delay by the Lender in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other rights, power or privilege.

 

(e)                                  Except as otherwise expressly provided
herein, notices and other communications to each party provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by facsimile to the address provided from time to time by such
party.  Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). 
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Section 1(b) hereof shall be effective
only upon receipt.  Any notice or other communication permitted to be given,
made or confirmed by telephone hereunder shall be given, made or confirmed by
means of a telephone call to the intended recipient at the number specified in
writing by such Person for such purpose, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.

 

(f)                                    The Lender shall be entitled to rely and
act upon any notices (including telephonic notices of borrowings, conversions
and continuations) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify each Indemnitee from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.

 

20

--------------------------------------------------------------------------------


 

(g)                                 This Agreement shall inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
Borrower may not assign its rights and obligations hereunder without the prior
written consent of the Lender.  The Lender may at any time (i) assign all or any
part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, provided that no such consent shall be required if the
assignment is to an Affiliate of the Lender or if an Event of Default exists,
(ii) grant to any other Person participating interests in all or part of its
rights and obligations hereunder without notice to the Borrower, and
(iii) pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under the Note, if any) to secure obligations of
the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank (provided that no such pledge or assignment referred to in
this clause (iii) shall release the Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for the Lender as a party hereto). 
The Borrower agrees to execute any documents reasonably requested by the Lender
in connection with any assignment referred to in the foregoing clause (i).  All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or participant.

 

(h)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Lender), in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all and documented out of pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loan made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan.

 

(i)                                     The Borrower shall indemnify the Lender
and its Related Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Loan Party or any of its
Subsidiaries) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) the Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged

 

21

--------------------------------------------------------------------------------


 

presence or release of Hazardous Materials on or from any property owned or
operated by either Loan Party or any of its Subsidiaries, or any Environmental
Liability arising with respect to either Loan Party or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(j)                                     To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(k)                                  All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.

 

(l)                                     The agreements in this Section and the
indemnity provisions of Section 9(i) shall survive the termination of this
Agreement and the repayment, satisfaction or discharge of the Obligations.

 

(m)                               To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee,

 

22

--------------------------------------------------------------------------------


 

receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

 

(n)                                 If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(o)                                 All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Lender, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default at the time of the making of the Loan,
and shall continue in full force and effect as long as the Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

(p)                                 This Agreement may be executed in one or
more counterparts, and each counterpart, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

(q)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(r)                                    THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY OF ITS RELATED
PARTIES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE

 

23

--------------------------------------------------------------------------------


 

OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(s)                                   EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 9(R).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(t)                                    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9(E).  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(u)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE

 

24

--------------------------------------------------------------------------------


 

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(v)                                 The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act. 
The Borrower shall, promptly following a request by the Lender, provide all
documentation and other information that the Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

(W)                            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SUSSER HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

Name:

E.V. Bonner, Jr.

 

Title:

Executive Vice President, Secretary and General Counsel

 

Signature Page to Term Loan and Pledge Agreement

(Susser Holdings Corporation)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Gary L. Mingle

 

Name:

Gary L. Mingle

 

Title:

Senior Vice President

 

Signature Page to Term Loan and Pledge Agreement

(Susser Holdings Corporation)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

Act:

 

Has the meaning set forth in Section 9(v).

 

 

 

Administrative Agent:

 

The Person acting as Administrative Agent from time to time under and as defined
in the Revolving Credit Agreement.

 

 

 

Affiliate:

 

With respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.

 

 

 

Agreement:

 

This Term Loan and Pledge Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

 

 

Applicable Rate:

 

An applicable percentage per annum equal to (a) in the case of a Eurodollar Rate
Loan, 2.25% and (b) in the case of a Base Rate Loan, 1.25%.

 

 

 

Base Rate:

 

For any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by the Lender as its “prime rate”, and
(c) the Eurodollar Rate (as set forth in clause (b) of the definition thereof)
plus 1.00%. The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

 

 

Base Rate Loan:

 

A Loan bearing interest based on the Base Rate.

 

 

 

Borrower:

 

Has the meaning set forth in the preamble hereto.

 

Exhibit A to Term Loan and Pledge Agreement

(Susser Holdings Corporation)

 

1

--------------------------------------------------------------------------------


 

Breakage Costs:

 

Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower (for a reason
other than the failure of the Lender to make the Loan when all conditions to
making the Loan have been met by the Borrower in accordance with the terms
hereof) to prepay, borrow, continue or convert any Eurodollar Rate Loan on a
date or in the amount notified by the Borrower. A certificate of the Lender as
to its costs of funds, losses and expenses incurred shall be conclusive absent
manifest error.

 

 

 

Business Day:

 

Any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Lending Office is located and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

 

 

 

Change in Law:

 

The occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

2

--------------------------------------------------------------------------------


 

Change of Control:

 

Any of the following events or conditions: (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), other than Wellspring and/or its
successors and assigns, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) or (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or who received the vote or approval of
the Permitted Holders in such election or nomination, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or who received the vote or approval of the Permitted Holders in
such election or nomination.

 

 

 

Closing Date:

 

The first date all the conditions precedent in Section 2 are satisfied or waived
in accordance with Section 9(d).

 

 

 

Collateral:

 

Borrower’s right, title and interest in (a) all of the issued and outstanding
Equity Interests of Stripes No. 1009 LLC, a Texas limited liability company;
(b) any and all proceeds or other sums arising from or by virtue of, and all
dividends and distributions (cash or otherwise) payable and/or distributable
with respect to, all or any of the foregoing; and (c) all cash, securities,
dividends and other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing and any other property

 

3

--------------------------------------------------------------------------------


 

 

 

substituted or exchanged therefor.

 

 

 

Common Units:

 

The common units and subordinated units representing limited partner interests
in the MLP.

 

 

 

Contractual Obligation:

 

As to any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

 

 

Contributing Affiliates:

 

The Borrower, Susser Petroleum Company and any other Affiliate of the Borrower
that contributes or otherwise transfers assets to the MLP or any of its
Subsidiaries, whether on, prior to or after the Closing Date as described in the
Registration Statement.

 

 

 

Contributed Assets:

 

The assets contributed or otherwise transferred by the applicable Contributing
Affiliate to the MLP or any of its Subsidiaries whether on, prior to or after
the Closing Date, including without limitation the assets contributed by certain
Contributing Affiliates to the MLP and its Subsidiaries on or prior to the
Closing Date as described in the Registration Statement.

 

 

 

Control:

 

The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

 

 

Debtor Relief Laws:

 

The Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

 

 

Default:

 

Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.

 

 

 

Default Rate:

 

An interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

4

--------------------------------------------------------------------------------


 

Disposition or Dispose:

 

The sale, transfer, license, lease or other disposition (including any sale and
leaseback transaction) of any property by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

 

 

Dollar or $:

 

The lawful currency of the United States of America.

 

 

 

Environmental Laws:

 

Any and all applicable Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licenses or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

 

 

Environmental Liability:

 

Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower, any other Loan Party or any of their respective Subsidiaries or any
Contributing Affiliate directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other written consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

 

 

Equity Interests:

 

With respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not constitute Equity Interests
prior to conversion or exchange thereof).

 

5

--------------------------------------------------------------------------------


 

Eurodollar Rate:

 

(a) For any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Lender from time to time) at
approximately 10:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Lender’s London Branch to major banks in the London interbank Eurodollar
market at their request at approximately 10:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

 

 

 

 

 

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 10:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Lender’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

 

 

Eurodollar Rate Loan:

 

A Loan bearing interest based on the Eurodollar Rate.

 

 

 

Event of Default:

 

Has the meaning set forth in Section 7.

 

6

--------------------------------------------------------------------------------


 

Federal Funds Rate:

 

For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.

 

 

 

FRB:

 

The Board of Governors of the Federal Reserve System of the United States.

 

 

 

GAAP:

 

Generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

 

 

Governmental Authority:

 

The government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

 

 

Guarantor:

 

Stripes No. 1009 LLC, a Texas limited liability company.

 

 

 

Guaranty:

 

The Guaranty dated as of the date hereof made by the Guarantor in favor of the
Lender, as amended, restated, extended, supplemented or otherwise modified in
writing from time to time.

 

 

 

Hazardous Materials:

 

All explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

7

--------------------------------------------------------------------------------


 

Indemnitee:

 

Has the meaning set forth in Section 9(i).

 

 

 

Interest Period:

 

For a Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three, six, nine or twelve months thereafter,
as selected by the Borrower in accordance with the terms hereof or such other
period requested by the Borrower and consented to by the Lender; provided that:

 

 

 

 

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

 

 

 

 

(b)       any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

 

 

 

 

(c)       no Interest Period shall extend beyond the Maturity Date.

 

 

 

Laws:

 

Collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

 

 

Lender:

 

Has the meaning set forth in the preamble hereto.

 

 

 

Lending Office:

 

Has the meaning set forth in Section 1(e).

 

8

--------------------------------------------------------------------------------


 

Lien:

 

Any interest in property securing an obligation owed to, or a claim by, a Person
other than the owner of the property, whether such interest is based on the
common law, statute or contract, and whether such obligation or claim is fixed
or contingent, and including but not limited to the lien or security interest
arising from any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest. The
term “Lien” shall include any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing.

 

 

 

Loan Documents:

 

This Agreement, the Guaranty, the Note (if any), and each other document
executed and delivered in connection with the granting, attachment and
perfection of the Lender’s security interest in the Collateral.

 

 

 

Loan Parties:

 

The Borrower and the Guarantor.

 

 

 

London Banking Day:

 

Any day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.

 

 

 

Material Adverse Effect:

 

A material adverse change in, or a material adverse effect on (a) the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and its Subsidiaries that are
Restricted Entities taken as a whole; (b) the rights and remedies of the Lender
under any Loan Document or the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party; or (c) the
legality, validity, binding effect or enforceability against the Borrower or the
Guarantor of, or material rights and remedies of the Lender under, the Loan
Documents to which the Borrower or such Guarantor is a party.

 

 

 

Maturity Date:

 

January 31, 2014; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

 

 

 

MLP:

 

Susser Petroleum Partners LP, a Delaware limited partnership.

 

 

 

MLP Credit Agreement:

 

The Credit Agreement dated as of September 25, 2012 among the MLP, Bank of
America, N.A., as administrative agent, and the lenders party thereto, as
amended, modified, refinanced or replaced.

 

 

 

MLP General Partner:

 

Susser Petroleum Partners GP LLC, a Delaware limited liability company.

 

9

--------------------------------------------------------------------------------


 

MLP IPO:

 

An initial registered public offering of the Common Units of the MLP to the
public pursuant to the Registration Statement which results in the Common Units
of the MLP being traded on a national securities exchange.

 

 

 

Note:

 

Has the meaning set forth in Section 1(d).

 

 

 

Obligations:

 

All advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to the
Loan, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

 

 

Person:

 

Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

 

 

 

Permitted Holders:

 

Wellspring, Sam L. Susser, Affiliates of Sam L. Susser, and current and former
members of senior management of the Borrower.

 

 

 

Registration Statement:

 

That certain Form S-1 Registration Statement No. 333-182276 filed on June 21,
2012 with the SEC with respect to the Common Units, as amended from time to time
through September 10, 2012.

 

 

 

Related Parties:

 

With respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates.

 

 

 

Responsible Officer:

 

With respect to any Person, the chief executive officer, president, chief
financial officer, any executive vice president, treasurer, assistant treasurer
or controller of such Person (or its general partner or other governing body, as
applicable) and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 2(a)(iv), the secretary or any assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

10

--------------------------------------------------------------------------------


 

Restricted Entity:

 

Has the meaning set forth in the Revolving Credit Agreement.

 

 

 

Revolving Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of May 7, 2010 among Susser
Holdings, L.L.C., as borrower, the Borrower, as parent guarantor, Bank of
America, N.A., as administrative agent, and the lenders party thereto, as
amended, modified, refinanced or replaced.

 

 

 

SEC:

 

The Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions.

 

 

 

Specified Representations:

 

The representations and warranties set forth in Sections 3(a)(i), 3(a)(ii)(B),
3(b)(i), 3(b)(ii)(A), 3(d), 3(f) and 3(g).

 

 

 

Solvent and Solvency:

 

With respect to any Person on any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

 

 

Subsidiary:

 

With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

11

--------------------------------------------------------------------------------


 

Susser Contribution Agreement:

 

The Contribution Agreement dated as of September 25, 2012 among the MLP, the MLP
General Partner, the Borrower, Susser Holdings, L.L.C., Stripes LLC and Susser
Petroleum Company, pursuant to which Susser Petroleum Company will contribute to
Susser Operating the Contributed Assets (as defined therein) in exchange for the
Borrower and its Subsidiaries contributing 100% of the Equity Interests of
Susser Operating to the MLP.

 

 

 

Susser Operating:

 

Susser Petroleum Operating Company LLC, a Delaware limited liability company and
a wholly owned Subsidiary of the MLP.

 

 

 

Susser Petroleum Company:

 

Susser Petroleum Company LLC, a Texas limited liability company and a wholly
owned Subsidiary of the Borrower.

 

 

 

Stripes LLC

 

Stripes LLC, a Texas limited liability company.

 

 

 

Transactions:

 

Collectively, the contribution of Contributed Assets on or prior to the Closing
Date, the consummation of the MLP IPO and the execution and delivery by the MLP
of the Revolving Credit Agreement and the borrowing of any loans thereunder on
the Closing Date.

 

 

 

Transfer Documents:

 

Collectively, the Susser Contribution Agreement and any other material
documents, agreements and instruments executed by the MLP, any Subsidiary
thereof or any Contributing Affiliate in connection with the transfer of the
Contributed Assets to the MLP or any Subsidiary thereof whether on, prior to or
after the Closing Date.

 

 

 

UCC:

 

The Uniform Commercial Code as in effect in the State of New York; provided
that, if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

 

 

Wellspring:

 

Wellspring Capital Partners III, LP and its Affiliates

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PROMISSORY NOTE

 

$12,500,000

                          ,         

 

FOR VALUE RECEIVED, the undersigned, SUSSER HOLDINGS CORPORATION, a corporation
(the “Borrower”), hereby promises to pay to the order of BANK OF AMERICA, N.A.
(the “Lender”) the principal sum of Twelve Million Five Hundred Thousand Dollars
($12,500,000) or, if less, the aggregate unpaid principal amount of the Loan
made by the Lender to the Borrower pursuant to the $12,500,000 Term Loan and
Pledge Agreement dated as of September 25, 2012 (as it may be amended, restated,
extended, supplemented or otherwise modified from time to time, being
hereinafter called the “Agreement”), between the Borrower and the Lender, on the
Maturity Date.  The Borrower further promises to pay interest on the unpaid
principal amount of the Loan evidenced hereby from time to time at the rates, on
the dates, and otherwise as provided in the Agreement.

 

All payments of principal and interest shall be made to the Lender for its
account in Dollars in immediately available funds at the Lending Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This promissory note is the Note referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This promissory note is also entitled to the
benefits of the Guaranty and the other Loan Documents and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
promissory note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  The Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
promissory note and endorse thereon the date, amount and maturity of the Loan
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this promissory note.

 

Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein.

 

Exhibit B to Term Loan Credit Facility

(Susser Holdings Corporation)

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

SUSSER HOLDINGS CORPORATION, AS BORROWER

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CERTAIN BORROWER INFORMATION

 

Jurisdiction of Organization:

 

Delaware

 

 

 

Type of Organization:

 

Corporation

 

 

 

Organizational Identification Number:

 

4152497

 

 

 

Location of Chief Executive Office or Sole Place of Business:

 

555 East Airtex Drive

 

Houston, Texas 77073

 

Schedule I to Term Loan Credit Facility

(Susser Holdings Corporation)

 

1

--------------------------------------------------------------------------------